 

THIS AGREEMENT is made 17th day of May, 2012

 

BETWEEN:

 

TrioResources AG, a Ontario corporation, (the “Purchaser”)

 

- and -

 

2023682 Ontario Inc. DBA Canamet Resources and Jeffrey D. Reid,

 

(the “Vendor”)

 

The Purchaser and the Vendor agree as follows:

 

1. The Purchaser shall purchase from the Vendor and the Vendor shall sell to the
Purchaser, as a going concern, the Vendor’s Assets (the “Assets”) and all the
assets and rights used in carrying on the Business other than cash on hand and
in the bank or other similar depository (the “Purchased Assets”) including:

 

(a)Property Parcel 1. PT E 1/2 of N 1/2 Lot 3 CON 4 as in NP 1503 S/T NL 10177
Coleman District of Temiskaming

 

(b)Property Parcel 2. SW ¼ of N ½ Lot 3 Con 4 as in NP1644 S/T NLT 17839 Coleman
District of Temiskaming

 

(c)Real Property Including the Two buildings, Office/locker room, 40 foot
Storage Container, Portable loading ramps

 

(d)Inventory of Cobalt/Silver feedstock on the property approximately 4,000
metric tons

 

(e)All Equipment including Cat 235B Excavator, 22x13 Jaw Crusher, Vibratory
Screeners, 2 Cat Diesel 300 KVA Generators, Gehl Skid Steer 330, Lift Truck,
Digital Scale, and High Speed bagging equipment but excluding Mill Equipment.

 

(f)Patented Claims 1831 NND and Patented Claim 3694NND.

 

 

 

 

2The purchase price payable for the Purchased Assets of $600,000 (the “Purchase
Price”) shall be allocated in accordance with Schedule A and shall be paid as
follows:

 

(i)cash of $100,000.00 CDN (“Cash”); and

 

(ii)a Vendor Note representing $500,000 which shall be automatically convertible
into common shares of the Company upon the completion of a Go-Public
Transaction. The convertible price of the shares shall be the average 5 day BID
price of the stock within 30 days of the company going public The Vendor Note
shall bear interest at the rate of [3%] per annum starting 12 months after
closing. The interest shall be accrued and be added to the principal of the
Vendor Note for the purposes of determining the number of shares in on a
Go-Public Transaction.

 

3The transaction shall be completed on 15th day of June, 2012 (the “Closing
Date”) at 12 a.m. at Pickering when the Purchaser shall pay the Cash to the
Vendor by negotiable certified cheque or bank draft, subject to the adjustments
provided for herein, against delivery of the documents to be delivered by the
Vendor to the Purchaser hereunder on the Closing Date.

 

4Real property taxes, electricity, water, fuel and shall be appropriately
adjusted between the Vendor and the Purchaser as of the Closing Date.

 

5The Purchaser shall assume the Vendor’s obligations with respect to liabilities
in respect of which an adjustment is made pursuant to section 4. but shall not
assume any other liabilities or obligations of the Vendor. The Vendor shall
indemnify and hold the Purchaser harmless against all loss, costs or damages
which the Purchaser may suffer as a result of the assertion against the
Purchaser at any time after the Closing Date by any person, firm or corporation
of any failure or alleged failure of the Vendor to perform or satisfy any of its
liabilities or obligations other than those assumed by the Purchaser hereunder.

 

- 2 -

 

 

6On the Closing Date the Vendor shall deliver to the Purchaser:

 

a.all conveyances, bills of sale, transfers, assignments, consents and other
documents necessary to vest in the Purchaser good and marketable title, free and
clear of all liens, charges and encumbrances, to the Purchased Assets;

 

b.evidence satisfactory to the Purchaser that the Vendor has complied with the
Bulk Sales Act (Ontario) and that all taxes payable by the Vendor under the
Retail Sales Tax Act (Ontario) have been paid;

 

c.evidence satisfactory to the Purchaser that all necessary corporate action
(including shareholder approval) has been duly taken to approve this agreement
and the sale of the Purchased Assets hereunder.

 

7From time to time after the Closing Date, the Vendor shall deliver to the
Purchaser such further documents and take such further action as the Purchaser
may reasonably request to convey, transfer and assign the Purchased Assets to
the Purchaser.

 

8Until the Closing Date the Vendor shall:

 

a.conduct the Business in the ordinary course and maintain the goodwill of the
Business;

 

b.not enter into any contract, commitment or transaction pertaining to the
Business except as necessary to conduct the Business in the ordinary course;

 

c.not increase wages, salaries or other compensation of any employee of the
Business;

 

d.not sell, dispose of or encumber any of the Purchased Assets other than
inventories used in the ordinary course of the Business;

 

- 3 -

 

 

e.give to Purchaser’s representatives full access during business hours to all
assets, agreements and records relating to the Business and furnish them with
such information as they may reasonably request.

 

9The Purchased Assets shall remain at the risk of the Vendor up to the Closing
Date. If any of the Purchased Assets are lost, damaged or destroyed the
Purchaser may, at its option, either terminate this agreement or complete the
purchase and have all proceeds of insurance paid to it.

 

a.it owns and has good and marketable title, free and clear of all liens,
charges and encumbrances (except for liens for current taxes not yet due) to all
of the Purchased Assets and has the right to sell them to the Purchaser;

 

b.it is a resident of Canada under the Income Tax Act (Canada);

 

c.all facts relating to the Business and the Purchased Assets which would be
material to an intending purchaser of the Purchased Assets and the Business have
been disclosed to the Purchaser; and

 

d.the foregoing warranties will be true on and as of the Closing Date with the
same effect as if made on and as of the Closing Date.

 

10All representations, warranties and agreements contained herein shall survive
the closing of the transaction and shall continue for the applicable limitation
period.

 

11All representations, warranties and agreements of the Vendor herein may, at
the Purchaser’s option, be treated as conditions, the breach of any of which
will entitle the Purchaser to terminate this agreement.

 

12Time is of the essence of this agreement.

 

- 4 -

 

 

13This agreement shall be governed by and construed in accordance with the laws
of the Province of Ontario and the laws of Canada applicable therein.

 

  TrioResources AG         by:       Angelo Boujos     President         2023682
Ontario Inc.         by:       Jeffrey Reid     President         DBA Canamet
Resources.         by:       Jeffrey Reid     President         Jeffrey Reid.  
      by:       Jeffrey Reid

 

- 5 -

 

 

SCHEDULE A

 

Purchased Assets



 



[tlogo.jpg]   A Mining Equpt TrioResources AG Inc. B Moterized Equpt   C
Generators/Furances   D Containers



 



           PURCHASE       AMORT/      BREAKDOWN OF PURCHASE AND SALE AGREEMENT 
    PRICE   LIFE   YEAR                                Crusher   1    A  
$75,000    5    15000    1,250  Generator   2    A   $60,000    5    12000  
 1,000  Cat Excavator 235B   1    B   $45,000    5    9000    750  Screener &
Conveyor   1    A   $40,000    5    8000    667  Bagger   1    A   $25,000  
 5    5000    417  Digital Scale   1    A   $5,000    5    1000    83 
Office/Locker Room   1    D   $10,000    5    2000    167  Storage Container 
 1    D   $1,000    5    200    17  Furnaces   2    C   $16,000    5    3200  
 267  Ball Mill   1    A   $55,000    5    11000    917  Lift Truck   1    B  
$3,000    5    600    50  Skid Steer   1    B   $30,000    5    6000    500 
Compressor   1    B   $800    5    160    13  Gas Generators   1    B   $1,000  
 5    200    17  Tools   1    E   $10,000    5    2000    167                   
      75360    6282                                  EQUIPMENT           
$376,800                                                 BUILDING/CLAIMS      
     $95,200    20    4,760    396.6667                                 
INVENTORY   4000 MT @ $32        $128,000                                       
         TOTAL PURCHASE            $600,000                





 

SCHEDULE A - Page i

 

